This is a civil action to recover damages for personal injuries, sustained by plaintiff when he ran his automobile into a train belonging to the defendant, which train, at the time of the alleged injury, was standing on the tracks of the defendant across Brown Street in the town of *Page 757 
Chadbourn. From judgment of nonsuit, plaintiff appeals, assigning errors.
We have carefully examined and considered plaintiff's exceptions and assignments of error, and are of the opinion that the judgment of the court below is correct.
Affirmed.